JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-14-00855-CR

                     NICOLAS WARREN THOMPSON, Appellant
                                            V.
                           THE STATE OF TEXAS, Appellee

      Appeal from the 177th District Court of Harris County (Tr. Ct. No. 1390979)

       After due consideration, the Court grants the motion to dismiss this appeal filed
by the appellant, Nicolas Warren Thompson. It is therefore CONSIDERED,
ADJUDGED, and ORDERED that the appeal be dismissed. It is further ORDERED
that this decision be certified below for observance.

Judgment rendered January 29, 2015.

Judgment rendered by panel consisting of Chief Justice Radack and Justices Bland and
Huddle.